EXHIBIT O’MELVENY & MYERS LLP Beijing Times Square Tower Newport Beach Brussels 7 Times Square San Francisco Century City New York, NY 10036 Shanghai Hong Kong Silicon Vallue London TELEPHONE (212) 326-2000 Tokyo Los Angeles FACSIMILE (212) 326-2061 Washington D.C. www.omm.com May 30, 2008 OUR FILE NUMBER 019,642-090 WRITER’S DIRECT DIAL (212) 326-2273 WRITER’S DIRECT DIAL (212) 326-2273 VIA FACSIMILE & FIRST CLASS MAIL WRITER’S MAIL ADDRESS gpatti@omm.com Michael J. Aiello Weil, Gotshal & Manges LLP 767 Fifth
